IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



MICHAEL PADGETT,                               :
                                               :   C.A. No.: S20A-11-003 RHR
             Claimant Below – Appellant        :
      v.                                       :
                                               :
R&F METALS, INC.,                              :
                                               :
             Employer Below – Appellee.        :



                             Submitted: March 31, 2021
                              Decided: June 30, 2021

                 Upon Consideration of an Appeal of the Decision
                  of the Industrial Accident Board, AFFIRMED.

                                       ORDER

      For the following reasons, the Court affirms the decision of the Industrial

Accident Board (“IAB”) in favor of R&F Metals, Inc. (“Employer”):

      1.     On November 18, 2016, Michael Padgett (“Claimant”) injured his

lower back at work when he lifted a bag of concrete and fell. Claimant has had five

back surgeries since that accident, the first four of which were either acknowledged

to be compensable by Employer or were determined to be compensable by the IAB.

The fifth surgery is the subject of this appeal.
       2.     Employer filed a Petition for Review in January 2020 alleging that

Claimant could return to work. In March 2020, Claimant filed a Petition to

Determine Additional Compensation Due seeking compensability for that then-

planned fifth surgery. Before the IAB decided these two petitions, Claimant

underwent the fifth surgery on June 25, 2020.

       3.     The IAB conducted a hearing on October 15, 2020. On October 28,

2020, the IAB issued a decision finding that the June 2020 surgery and related

medical expenses were not reasonable, necessary, and related to the 2016 work

accident. The IAB also granted Employer’s Petition to Terminate Benefits.1

       4.     Claimant appeals the IAB’s denial of the Petition to Determine

Additional Compensation Due, arguing that the IAB’s decision was not supported

by substantial evidence. Claimant also argues that the IAB failed to apply the “but-

for” standard of causation test.

       5.     Pursuant to 29 Del. C. § 10142(a), this Court has jurisdiction over

appeals from administrative agencies like the IAB. On appeal, this Court reviews the

IAB’s decision to ensure that it is supported by substantial evidence and free from

legal error.2 Substantial evidence is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”3 If there is no error of law, the


1
  Claimant does not challenge this ruling on appeal.
2
  DiSabatino Bros. v. Wortman, Del. Supr., 453 A.2d 102, 105 (1982).
3
  Washington v. Del. Transit Corp., 226 A.3d 202, 210 (Del. 2020).
                                              2
Court reviews for abuse of discretion. The IAB abuses its discretion when its

decision has “exceeded the bounds of reason in view of the circumstances.”4 In this

analysis, the Court must give deference to the experience and specialized

competence of the IAB.5 “The credibility of the witnesses, the weight of their

testimony, and the reasonable inferences to be drawn therefore are for the Board to

determine.”6

       6.      Relevant to this appeal, the IAB heard testimony from: Claimant; Dr.

Stephen Fedder, the Employer’s medical expert; and Dr. James Zaslavsky,

Claimant’s surgeon.7 The IAB’s decision thoroughly summarized all of the

witnesses’ testimony.

       7.      The IAB concluded that the fifth surgery was not reasonably and

necessarily causally related to the November 2016 work injury. This decision is

supported by substantial evidence. The IAB’s decision turned on the issue of

credibility: the IAB found Dr. Fedder’s medical opinion to be persuasive. He

testified that he did not see a sufficient “pain generator”8 in Claimant’s lower back



4
  Willis v. Plastic Materials, Co., 2003 WL 164292, at *1 (Del. Super. Jan. 13, 2003).
5
  Del. Transit Corp. v. Hamilton, 2001 WL 1448239, at *1 (Del. Super. Oct. 31, 2001).
6
  Clements v. Diamond State Port Corp., 831 A.2d 870 (Del. 2003) (citing Coleman v. Dept. of
Labor, 288 A.285, 287 (Del. Super. 1972).
7
  Claimant’s daughter and Tremel Perry, a labor market surveyor, also testified, but their
testimony is not relevant to the issues raised on appeal.
8
  Industrial Accident Board Decision on Petition to Terminate Disability Benefits and Petition to
Determine Additional Compensation Due, Hearing No. 1450795, Oct. 28, 2020 (“IAB
Decision”) at 31.
                                                3
and that he had not observed Claimant respond meaningfully to his fourth surgery,

which took place in 2019.9 Dr. Fedder pointed to the fact that although Claimant had

undergone four surgeries, Claimant’s subjective complaints about pain remained

consistent.10 Dr. Fedder also noted that Claimant appeared to take a large amount of

prescribed opiate pain medication and opined that Claimant should be weaned from

those medications.11 Crucially, Dr. Fedder and Dr. Zaslavsky (both of whom

examined Claimant after his fourth back surgery and before his fifth) disagreed as

to Claimant’s medical presentation: although Dr. Zaslavsky testified that Claimant’s

fifth surgery was necessary to alleviate Claimant’s ongoing pain, Dr. Fedder

reported that his examination of Claimant was neurologically normal and opined that

Claimant’s medical dependency on opiates was “driving” his complaints.12

        8.      On the other hand, the IAB specifically found Claimant’s testimony to

be inconsistent, which undermined his credibility.13 The IAB’s decision noted that

the evidence was unclear as to whether Claimant trusted Dr. Zaslavsky’s treatment

plan,14 and noted a difference of opinion between Claimant and his doctor about

whether Claimant should be weaned from narcotic medication.




9
  Id.
10
   Id.
11
   Id.
12
   Id. at 14.
13
   Id. at 33.
14
   Id.
                                           4
       9.     It is well-established in Delaware that the IAB may choose between

conflicting testimony and that its determination of credibility will be given deference

by a reviewing court.15 Here, the IAB found Dr. Fedder’s testimony credible and

Claimant’s testimony not. This Court cannot and will not disturb that finding.

       10.    Turning to Claimant’s argument that the IAB failed to apply the but-for

standard of causation to Claimant’s claim for benefits, the IAB explicitly found, and

Claimant acknowledged, that Claimant had been involved in two accidents after his

fourth back surgery and prior to his fifth—one, where he fell after he was attacked

by a dog and sustained increased pain in his back as a result, and another, where he

was run over by a vehicle and sustained injuries to his leg. The IAB found that these

accidents and the injuries sustained as a result were sufficient to break any causal

link between Claimant’s 2016 work-related injury and Claimant’s need for a fifth

back surgery in 2020. That is to say, the IAB applied the but-for test and found

Claimant’s fifth back surgery could not be attributed to his work-related injury.

       11.    Accordingly, the record below demonstrates that the IAB’s finding that

the fifth surgery was not reasonable, necessary, and causally related to Claimant’s




15
  See, e.g. Noel-Liszkiewicz v. La-Z-Boy, Inc., 2012 WL 4762114, at *4 (Del. Super. Oct. 3,
2012).
                                               5
work-related injury is correct as a matter of law supported by substantial evidence.

The IAB decision is AFFIRMED.

      IT IS SO ORDERED.



                                       /s/ Robert H. Robinson, Jr.
                                       Robert H. Robinson, Jr., Judge


cc:   Heather A. Long, Esquire
      Greogry P. Skolnik, Esquire




                                         6